UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month ofNovember 2007 COMMISSION FILE NO. 000-29338 CARDIOME PHARMA CORP. (formerly NORTRAN PHARMACEUTICALS INC.) (Translation of Registrant’s name into English) 6190 Agronomy Road, 6th Floor Vancouver, British Columbia, V6T 1Z3, CANADA (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F oForm 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange act of 1934. Yes oNo x This Form 6-K is hereby filed and incorporated by reference in the registrant’s Registration Statements on Form F-10 (File No. 333-137935), Form F-3 (File No. 333-131912), Form S-8 (333-136696) and Form S-8 (333-125860). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CARDIOME PHARMA CORP. Date: November 26, 2007 /S/ CURTIS SIKORSKY Curtis Sikorsky ChiefFinancial Officer EXHIBIT INDEX EXHIBIT DESCRIPTION OF EXHIBIT 99.1 Material Change Report - CARDIOME UPDATES GUIDANCE 99.2 Press Release - (CARDIOME UPDATES GUIDANCE)
